Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s election without traverse of Claims 1-11 in the reply filed on 12/29/2020 is acknowledged.  Claims 12-17 withdrawn without traverse.
This application is in condition for allowance except for the presence of claim 12-17 non-elected without traverse.  Accordingly, claims 12-17 been cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Nishitsuji et al. (US 5122430) discloses a production method for a shaped object, the method comprising: preparing a formable resin sheet that comprises a base 1 made from a resin, and a thermally expansive layer 2 provided on a first side of the base and containing a thermally expandable material; a thermal conversion layer forming step of forming a thermal conversion layer 4 that contains an electromagnetic wave heat conversion material 4 that converts electromagnetic waves to heat on a first side of the formable resin sheet; and an irradiating step of, after forming the thermal conversion layer, irradiating the thermal conversion layer with the electromagnetic waves (fig 3) to cause the thermal expansive layer to distend a in accordance with the distension of the thermal expansive layer (figs 1-3, corresponding text).  Nishitsuji does not disclose an electrically conductive layer forming step of forming an electrically conductive layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748